Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0045048), further in view of Park (US 20180148720).
Referring to claim 1, Xu discloses a beam training method (FIG. 6, Abstract and Par. 13, “receiving location information regarding the user device, and configuring a second network device to beamform a high-frequency communication transmission to the user device based on the received location information”), comprising: 
receiving by a first device a data frame, wherein the data frame carries a spatial location indication information of a second device (FIG. 7, step 702, Par. 15, 13, 17, “means for receiving location information regarding the user device”, “to receive location information regarding the user device”, note that figure 3 shows data frames and communication of location information is transmitted in data frames. Further, note that location information is equivalent to spatial location indication information. With regards to data frame, note that communication between devices takes place in data frames. Further, figure 2 shows such communication frames) ; and determining, by the first device based on the data frame, at least one of a transmit beam or a receive beam used for beam training between the first device and the second device (FIG. 7, box 703, Abstract and Par. 17, “to beamform a high-frequency communication transmission to the user device based on the received location information”. Note that beamforming is based on location information and location is transmitted via data frame. Par. 15, “means for receiving location information regarding the user device, and means for configuring a second network device to beamform a high-frequency communication transmission to the user device based on the received location information”. Note that beamforming takes place based on the location information that was send on the data frame. Further note that frame form determines at least one of a transmit beam or a receive beam. Thus, the determining of transmit beam or a receive beam used for beam training between the first device and the second device is based on the location information sent in the data frame).  
Xu does not specifically disclose receiving by a first device a data frame, wherein the data frame carries a spatial location indication information of the first device.
In an analogous art, Park discloses receiving by a first device a data frame, wherein the data frame carries a spatial location indication information of the first device (Par. 287, FIG. 1-5, “in the S1302a step, the eNB may transmit the UE's location information to the UE”. Note that the base station transmit the location of the UE to the UE. Here, the UE is equivalent to the first communication device. With regards to data frame, note that communication between devices takes place in data frames. Further, figure 1-3 shows such communication frames in 3GPP networks).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Xu by incorporating the teachings of Park so that location of the UE is sent by the network rather than being determined by the UE itself, for the purpose of using battery life of the UE efficiently since it won’t be sending GPS requests for location. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 6, the combination of Xu/Park discloses the method according to claim 11, wherein the spatial location indication information of the first device comprises spatial coordinates of the first device, and the spatial location indication information of the second device comprises spatial coordinates of the second device (Xu, FIG. 7, step 702, Par. 15, 13, 17, “means for receiving location information regarding the user device”, “to receive location information regarding the user device”, note that figure 3 shows data frames and communication of location information is transmitted in data frames. Further, note that location information is equivalent to spatial location indication information. With regards to data frame, note that communication between devices takes place in data frames. Further, figure 2 shows such communication frames. Par. 287, FIG. 1-5, “in the S1302a step, the eNB may transmit the UE's location information to the UE”. Note that the base station transmit the location of the UE to the UE. Here, the UE is equivalent to the first communication device. With regards to data frame, note that communication between devices takes place in data frames. Further, figure 1-3 shows such communication frames in 3GPP networks. Note in communication location data communicated between electronic devices are spatial coordinate data).   
Referring to claim 7, Xu discloses a first device (FIG. 6, 620), comprising: a receiver (FIG. 6, note that the device 620 receives data from base station 610) configured to receive a data frame that carries spatial location indication information of the first device and spatial location indication information of a second device (FIG. 7, step 702, Par. 15, 13, 17, “means for receiving location information regarding the user device”, “to receive location information regarding the user device”, note that figure 3 shows data frames and communication of location information is transmitted in data frames. Further, note that location information is equivalent to spatial location indication information. With regards to data frame, note that communication between devices takes place in data frames. Further, figure 2 shows such communication frames); at least one processor (FIG. 6, note that processor inherent in the cellular device 620); and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: determine, based on the data frame, at least one of a transmit beam or a receive beam used for beam training between the first device and the second device (FIG. 7, box 703, Abstract and Par. 17, “to beamform a high-frequency communication transmission to the user device based on the received location information”. Note that beamforming is based on location information and location is transmitted via data frame. Par. 15, “means for receiving location information regarding the user device, and means for configuring a second network device to beamform a high-frequency communication transmission to the user device based on the received location information”. Note that beamforming takes place based on the location information that was send on the data frame. Further note that frame form determines at least one of a transmit beam or a receive beam. Thus, the determining of transmit beam or a receive beam used for beam training between the first device and the second device is based on the location information sent in the data frame).  
Xu does not specifically disclose receiving by a first device a data frame, wherein the data frame carries a spatial location indication information of the first device.
In an analogous art, Park discloses receiving by a first device a data frame, wherein the data frame carries a spatial location indication information of the first device (Par. 287, FIG. 1-5, “in the S1302a step, the eNB may transmit the UE's location information to the UE”. Note that the base station transmit the location of the UE to the UE. Here, the UE is equivalent to the first communication device. With regards to data frame, note that communication between devices takes place in data frames. Further, figure 1-3 shows such communication frames in 3GPP networks).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Xu by incorporating the teachings of Park so that location of the UE is sent by the network rather than being determined by the UE itself, for the purpose of using battery life of the UE efficiently since it won’t be sending GPS requests for location. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 12 recites features analogous to the features of claim 6, thus, it rejected for the same reasons as set forth above.
Referring to claim 13, Xu discloses a beam training method (FIG. 6, Abstract and Par. 13, “receiving location information regarding the user device, and configuring a second network device to beamform a high-frequency communication transmission to the user device based on the received location information”), comprising: 
generating, by a network device, a data frame, wherein the data frame carries spatial location indication information of a first device (FIG. 7, step 702, Par. 15, 13, 17, “means for receiving location information regarding the user device”, “to receive location information regarding the user device”, note that figure 3 shows data frames and communication of location information is transmitted in data frames. Further, note that location information is equivalent to spatial location indication information. With regards to data frame, note that communication between devices takes place in data frames. Further, figure 2 shows such communication frames); and sending, by the network device, the data frame to the first device (FIG. 7, step 702, Par. 15, 13, 17, “means for receiving location information regarding the user device”, “to receive location information regarding the user device”), wherein the first device is configured to determine, based on the data frame, at least one of a transmit beam or a receive beam used for beam training between the first device and the second device (FIG. 7, box 703, Abstract and Par. 17, “to beamform a high-frequency communication transmission to the user device based on the received location information”. Note that beamforming is based on location information and location is transmitted via data frame. Par. 15, “means for receiving location information regarding the user device, and means for configuring a second network device to beamform a high-frequency communication transmission to the user device based on the received location information”. Note that beamforming takes place based on the location information that was send on the data frame. Further note that frame form determines at least one of a transmit beam or a receive beam. Thus, the determining of transmit beam or a receive beam used for beam training between the first device and the second device is based on the location information sent in the data frame).  
Xu does not specifically disclose receiving by a first device a data frame, wherein the data frame carries a spatial location indication information of the first device.
In an analogous art, Park discloses receiving by a first device a data frame, wherein the data frame carries a spatial location indication information of the first device (Par. 287, FIG. 1-5, “in the S1302a step, the eNB may transmit the UE's location information to the UE”. Note that the base station transmit the location of the UE to the UE. Here, the UE is equivalent to the first communication device. With regards to data frame, note that communication between devices takes place in data frames. Further, figure 1-3 shows such communication frames in 3GPP networks).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Xu by incorporating the teachings of Park so that location of the UE is sent by the network rather than being determined by the UE itself, for the purpose of using battery life of the UE efficiently since it won’t be sending GPS requests for location. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 18 recites features analogous to the features of claim 6, thus, it rejected for the same reasons as set forth above.
Claim(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0045048), further in view of Park (US 20180148720), further in view of Raghavan (US 2018/0115958).
Referring to claim 5, the combination of Xu/Park discloses the method according to claim 1, but is silent on wherein the spatial location indication information of the first device comprises information related to a third device and information related to a fourth device.  
However, one skilled in the are knows that a location of a device is UE is determined based on locations of multiple beacons or base station in the proximity, as disclosed below by Raghavan
Raghavan discloses the spatial location indication information of the first device comprises information related to a third device and information related to a fourth device (FIG. 5Par. 329, “triangulation information associated with the location of a UE 2460 from the one or more neighboring base stations 2455 and the serving base station 2450”. Note the neighbor base stations read on third device and the serving base station reads on the fourth device).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Xu by incorporating the teachings of Park so that location of the UE is determined based on the relevant location of base stations. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 11 and 17 recites features analogous to the features of claim 5, thus, they are rejected for the same reasons as set forth above.
Allowable Subject Matter

Claim(s) 2-4, 8-10 and 14-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein the spatial location indication information of the first device comprises angle information of a first beam and spatial coordinates of a third device, and wherein the first beam corresponds to a first beam sweep frame in beam sweep frames that are sent by the third device and that are received by the first device, the first beam sweep frame comprising one of: a beam sweep frame with an optimal signal quality, a beam sweep frame whose signal quality is greater than a threshold, or an earliest received beam sweep frame”, “wherein the spatial location indication information of the first device comprises a beam identifier of a second beam, angle information of the second beam, a transmit power of a second beam sweep frame, a beam identifier of a third beam, and spatial coordinates of a third device, and wherein the second beam corresponds to the second beam sweep frame, the third beam corresponds to a third beam sweep frame, and the second beam sweep frame and the third beam sweep frame are sent by the third device to the first device” and “wherein the spatial location indication information of the first device comprises a beam identifier of a fourth beam and spatial coordinates of a third device, and wherein the fourth beam corresponds to a fourth beam sweep frame in beam sweep frames that are sent by the first device and that are received by the third device, the fourth beam 55 sweep frame comprising one of: a beam sweep frame with optimal signal quality, a beam sweep frame whose signal quality is greater than a threshold, or an earliest received beam sweep frame”, along with the limitations of the intermediate and base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644